Exhibit 16 Perry-Smith LLP 400 Capital Mall, Suite 1200 Sacramento, CA 94814 www. perry-smith.com (915) 441-1100 November 4, 2011 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 Ladies and Gentlemen: We have read the comments made regarding us in Item 4.01 of Form 8K of Altair Nanotechnologies Inc. dated November 2, 2011 and filed November 4, 2011 and are in agreement with those statements. Very truly yours, /s/ Perry-Smith, LLP Cc: Audit Committee Altair Nanotechnologies Inc. Reno, Nevada
